DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
The current application is a continuation of Appl. No. 15/986,923 (filed on May 23, 2018 – now U.S. Patent No. 10,833,872), which is a continuation of Appl. No. U.S. 15/287,937 (filed on Oct. 7, 2016 – now U.S. Patent No. 9,985,789), which is a continuation of Appl. No. U.S. 14/519,047 (filed Oct. 20, 2014 – now U.S. Patent 9,467,297), which is a continuation-in-part of the following: Appl. No. 14/446,412 (filed Jul. 30, 2014) and Appl. No. 14/469,931 (filed Aug. 27, 2014 – now U.S. Patent 9,191,203). The prosecution history and references cited in the aforementioned applications have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021, 3/17/2021, 5/27/2021, 8/16/2021, 10/20/2021, 1/25/2022, and 4/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,872, claims 1-18 of U.S. Patent No. 9,985,789, and claims 1-20 of U.S. Patent No. 9,467,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patents contain every element of claims 21-40 of the instant application. While minor differences between the conflicting claims and the current claims exist through the use of synonymous language and terminologies, the conflicting claims still anticipate the limitations of the current claims. For example, the conflicting claims of U.S. Patent No. 9,985,789 recite “a set of redundant elements” including a "first industrial element" and a "second industrial element", which correspond to the instant claim limitations of the “first communications/control module” and the “second communications/control module” as the “redundant” elements. In another example, the conflicting claims of both U.S. Patent No. 9,467,297 and U.S. Patent No. 10,833,872 recite limitations that are narrower than the current limitations (e.g. claim 21, and its dependent claim 22, of the instant application are anticipated by the independent claims of the conflicting patents). Therefore, claims 21-40 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit on PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Duplicate Claims
Applicant is advised that should claim 32 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. It is noted that both claims are word-by-word the same with no differences. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 40 recites a “secure industrial control system of claim 36”. The scope of claim 36 is directed to a “communications/control module” and not a “secure industrial control system”. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 31, 32, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,963,448 to Flood et al. (hereinafter, “Flood” – cited in the IDS filed 2/24/2021) in view of US 2003/0236998 to Gilstrap et al. (hereinafter, “Gilstrap”).
As per claim 21: Flood discloses: A secure industrial control system (an industrial control system 10 [Flood, col. 4, line 44; Fig. 1]), comprising: one or more industrial elements, the one or more industrial elements including at least one input/output module configured to be communicatively coupled to a field device (I/O modules for connecting to input and output signals of a controlled process [Flood, col. 4, lines 54-60]; controlled processes are from manufacturer equipment managed by industrial controllers [Flood, col. 1, lines 21-30]); and a set of redundant communications/control modules that drive the one or more industrial elements, each of the redundant communications/control modules including at least one respective processor coupled to a respective non-transitory medium that stores instructions executable by the at least one respective processor (controller racks 12 are arranged such that backup controllers are used in the event of a controller failure [Flood col. 4, line 66 - col. 5, line 6; Fig. 1]; each controller rack comprises a processor module and memory [Flood, Fig. 2]); the set of redundant communications/control modules including a first communications/control module and a second communications/control module, the first and second communications/control modules both being communicatively coupled with the at least one input/output module and configured to monitor and control the at least one input/output module (a primary controller rack 12a and a secondary controller rack 12b are connected by a separate communication channel 13 with a remote I/O rack 22 interconnected by a common link 24 [Flood, col. 4 lines 44-65]; as stated earlier, the controllers manage the processes of manufacturer equipment), .
Flood does not disclose the performing an authentication sequence between the controllers and disabling/restricting a controller when the authentication sequence fails. However, Flood does suggest that triggering a switch-over to a backup controller in event of failures of a primary controller [Flood, col. 5, lines 1-4]. One type of failure would have been in an authentication process as disclosed in Gilstrap. Gilstrap discloses disabling a field replaceable unit (FRU) when a system fails to authenticate the FRU [Gilstrap, ¶0067]. Therefore, Gilstrap discloses: the first and second communications/control modules configured to perform an authentication sequence, at least one of the first or second communications/control modules being further configured to be at least one of partially disabled, completely disabled, or restricted from communicating to other devices when the first and second communications/control modules fail to authenticate one another (FRUs are system control boards, processing boards, I/O boards, and the like [Flood, ¶0008]; FRUs are disabled when they fail to authenticate in a system [Flood, ¶0067]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to employ authentication sequences between controllers in Flood to detect unauthorized controllers and identify them as failures, such that backup controllers are used. An authentication process between controllers would have ensured that controllers are authentic and not hacked/tampered. It would also have been one option of design choices in Flood’s system for detecting failures of controllers.

As per claim 31:  Flood in view of Gilstrap disclose all limitations of claim 21. Furthermore, the rejection of claim 21 is also incorporated for claim 31. Flood in view of Gilstrap disclose: wherein the one or more industrial elements further include at least one of: a power module; a field device; a switch; a workstation; or a physical interconnect (I/O modules for connecting to input and output signals of a controlled process [Flood, col. 4, lines 54-60]; controlled processes are from manufacturer equipment (e.g. the recited industrial elements are commonly used components in industrial manufacturer systems) managed by industrial controllers [Flood, col. 1, lines 21-30]).

As per claim 32: Claim 32 is different in overall scope from claim 21 but recites substantially similar subject matter as claim 21. Claim 32 is directed to a communications/control module corresponding to one of the communications/control modules in the secure industrial system of claim 21. Thus, the response provided above for claim 21 is equally applicable to claim 32.

As per claim 36: Claim 36 is different in overall scope from claim 21 but recites substantially similar subject matter as claim 21. Claim 36 is directed to a communications/control module corresponding to one of the communications/control modules in the secure industrial system of claim 21. Thus, the response provided above for claim 21 is equally applicable to claim 36.

As per claim 39:  Flood in view of Gilstrap disclose all limitations of claim 36. Furthermore, the rejection of claim 36 is also incorporated for claim 39. Flood in view of Gilstrap discloses: wherein the second communications/control module is configured to take over monitoring and controlling the at least one input/output module when the first communications/control module experiences a failure event (controller racks 12 are arranged such that backup controllers are used in the event of a failure [Flood col. 4, line 66 - col. 5, line 6; Fig. 1]).

Allowable Subject Matter
Claims 22-30, 33-35, and 37-40 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and of double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-10-2022